MEDINA, District Judge.
It appears to be established by the affidavits submitted in support of this motion that Ralph E. Still was not an officer or director •of defendant Oceanic Trading Co., Inc., at the time of the delivery to him of copies of the summons and complaint. But the determination of the further question of whether lie was “a managing or general agent” or '“any other agent authorized by appointment or by law to receive service of proc•ess”, Fed.Rules Civ.Proc. rule 4(d) (3) 28 U.S.C.A., cannot be made without information concerning the amount and character •of the business; if any, transacted by said •defendant within the jurisdiction of this Court at or about the time of the purported service of process. The record before me is not sufficiently clear and comprehensive to justify either the granting or the denial of the motion. Accordingly, I hereby designate Julian J. Appleton of 165 Broadway, New York, N. Y., as Special Master to take evidence on all the issues involved on this motion and to report thereon to the Court.
Settle order on notice.